DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-26 are allowed.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy Demoracski on 10/18/2021.

The application has been amended as follows: 

Claim 10, Line 9: 

a controller having an analysis module to concurrently receive the image data from the external imaging system, the position data from the sensors, and the electrical characteristic data from the electrodes, as well as generate images from the image data, the controller configured to:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims of 10/13/2021 and interview of 10/18/2021 has obviated the art of record to Govari, Panescu, and Willis in that the instant claims now recite the back-propagation of the electrical characteristics to provide association of the electrical characteristic data with anatomical position data on the images based on both position data and relationships between the anatomical features as well as the electrical characteristics. The art of record discloses and teaches electrical mapping and overlay of mapping with anatomical data, but not the steps of back-propagation as well as combining that functionality/step with the registration and time-of-flight/intensity data from the signals of the external system.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793